Exhibit 10.13

 

--------------------------------------------------------------------------------

 

REPUBLIC PROPERTY TRUST

 

2005 OMNIBUS LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

PURPOSE

 

1

2.

DEFINITIONS

 

1

3.

ADMINISTRATION OF THE PLAN

 

5

 

3.1.

Board

 

5

 

3.2.

Committee.

 

5

 

3.3.

Terms of Awards.

 

6

 

3.4.

Deferral Arrangement.

 

7

 

3.5.

No Liability.

 

7

 

3.6.

Book Entry

 

7

4.

SHARE SUBJECT TO THE PLAN

 

7

5.

EFFECTIVE DATE, DURATION AND AMENDMENTS

 

8

 

5.1.

Effective Date.

 

8

 

5.2.

Term.

 

8

 

5.3.

Amendment and Termination of the Plan

 

8

6.

AWARD ELIGIBILITY AND LIMITATIONS

 

8

 

6.1.

Service Providers and Other Persons

 

8

 

6.2.

Successive Awards and Substitute Awards.

 

9

 

6.3.

Limitation on Shares Subject to Awards and Cash Awards.

 

9

7.

AWARD AGREEMENT

 

9

8.

TERMS AND CONDITIONS OF OPTIONS

 

10

 

8.1.

Option Price

 

10

 

8.2.

Vesting.

 

10

 

8.3.

Term.

 

10

 

8.4.

Termination of Service.

 

10

 

8.5.

Limitations on Exercise of Option.

 

10

 

8.6.

Method of Exercise.

 

11

 

8.7.

Rights of Holders of Options

 

11

 

8.8.

Delivery of Share Certificates.

 

11

 

8.9.

Transferability of Options

 

11

 

8.10.

Family Transfers.

 

11

 

8.11.

Limitations on Incentive Stock Options.

 

12

9.

TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS

 

12

 

9.1.

Right to Payment and Grant Price.

 

12

 

9.2.

Other Terms.

 

12

10.

TERMS AND CONDITIONS OF RESTRICTED SHARES AND SHARE UNITS

 

13

 

10.1.

Grant of Restricted Shares or Share Units.

 

13

 

10.2.

Restrictions.

 

13

 

10.3.

Restricted Shares Certificates.

 

13

 

10.4.

Rights of Holders of Restricted Shares.

 

13

 

10.5.

Rights of Holders of Share Units.

 

14

 

i

--------------------------------------------------------------------------------


 

 

 

10.5.1.

Voting and Dividend Rights.

 

14

 

 

10.5.2.

Creditor’s Rights.

 

14

 

10.6.

Termination of Service.

 

14

 

10.7.

Purchase of Restricted Shares.

 

14

 

10.8.

Delivery of Share.

 

14

11.

TERMS AND CONDITIONS OF UNRESTRICTED SHARES AWARDS

 

15

12.

FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES

 

15

 

12.1.

General Rule.

 

15

 

12.2.

Surrender of Share.

 

15

 

12.3.

Cashless Exercise.

 

15

 

12.4.

Other Forms of Payment.

 

15

13.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 

16

 

13.1.

Dividend Equivalent Rights.

 

16

 

13.2.

Termination of Service.

 

16

14.

TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE AWARDS

 

16

 

14.1.

Performance Conditions

 

16

 

14.2.

Performance or Annual Incentive Awards Granted to Designated Covered Employees

 

17

 

 

14.2.1.

Performance Goals Generally.

 

17

 

 

14.2.2.

Business Criteria.

 

17

 

 

14.2.3.

Timing For Establishing Performance Goals.

 

17

 

 

14.2.4.

Settlement of Performance or Annual Incentive Awards; Other Terms.

 

18

 

14.3.

Written Determinations.

 

18

 

14.4.

Status of Section 14.2 Awards Under Code Section 162(m)

 

18

15.

PARACHUTE LIMITATIONS

 

18

16.

REQUIREMENTS OF LAW

 

19

 

16.1.

General.

 

19

 

16.2.

Rule 16b-3.

 

20

17.

EFFECT OF CHANGES IN CAPITALIZATION

 

20

 

17.1.

Changes in Share.

 

20

 

17.2.

Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a
Corporate Transaction.

 

21

 

17.3.

Corporate Transaction.

 

21

 

17.4.

Adjustments.

 

22

 

17.5.

No Limitations on Company.

 

22

18.

GENERAL PROVISIONS

 

22

 

18.1.

Disclaimer of Rights

 

22

 

18.2.

Nonexclusivity of the Plan

 

23

 

18.3.

Withholding Taxes

 

23

 

18.4.

Captions

 

23

 

ii

--------------------------------------------------------------------------------


 

 

18.5.

Other Provisions

 

23

 

18.6.

Number and Gender

 

24

 

18.7.

Severability

 

24

 

18.8.

Governing Law

 

24

 

18.9.

Section 409A of the Code

 

24

 

iii

--------------------------------------------------------------------------------


 

REPUBLIC PROPERTY TRUST

 

2005 OMNIBUS LONG-TERM INCENTIVE PLAN

 

Republic Property Trust, a Maryland real estate investment trust (the
“Company”), sets forth herein the terms of its 2005 Omnibus Long-Term Incentive
Plan (the “Plan”), as follows:

 


1.                                      PURPOSE


 

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, trustees, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company.  To this end, the Plan provides for the grant of share
options, share appreciation rights, restricted shares, share units, unrestricted
shares, dividend equivalent rights and cash awards.  Any of these awards may,
but need not, be made as performance incentives to reward attainment of annual
or long-term performance goals in accordance with the terms hereof.  Share
options granted under the Plan may be non-qualified share options or incentive
stock options, as provided herein.

 


2.                                      DEFINITIONS


 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1                                 “Affiliate” means, with respect to the
Company, any company or other trade or business that controls, is controlled by
or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including, without limitation, any
Subsidiary.

 

2.2                                 “Annual Incentive Award” means an Award made
subject to attainment of performance goals (as described in Section 14) over a
performance period of up to one year (the fiscal year, unless otherwise
specified by the Committee).

 

2.3                                 “Award” means a grant of an Option, Share
Appreciation Right, Restricted Shares, Unrestricted Shares, Share Unit, Dividend
Equivalent Rights, or cash award under the Plan.

 

2.4                                 “Award Agreement” means the written
agreement between the Company and a Grantee that evidences and sets out the
terms and conditions of an Award.

 

2.5                                 “Benefit Arrangement” shall have the meaning
set forth in Section 15 hereof.

 

2.6                                 “Board” means the Board of Trustees of the
Company.

 

--------------------------------------------------------------------------------


 

2.7                                 “Cause” means, as determined by the Board
and unless otherwise provided in an applicable agreement with the Company or an
Affiliate, (i) gross negligence or willful misconduct in connection with the
performance of duties; (ii) conviction of a criminal offense (other than minor
traffic offenses); or (iii) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Service Provider and the Company
or an Affiliate.

 

2.8                                 “Code” means the Internal Revenue Code of
1986, as now in effect or as hereafter amended.

 

2.9                                 “Committee” means a committee of, and
designated from time to time by resolution of, the Board, which shall be
constituted as provided in Section 3.2.

 

2.10                           “Company” means Republic Property Trust.

 

2.11                           “Corporate Transaction” means (i) the dissolution
or liquidation of the Company or a merger, consolidation, or reorganization of
the Company with one or more other entities in which the Company is not the
surviving entity, (ii) a sale of substantially all of the assets of the Company
to another person or entity, or (iii) any transaction (including without
limitation a merger or reorganization in which the Company is the surviving
entity) which results in any person or entity (other than persons who are
shareholders or Affiliates immediately prior to the transaction) owning 50% or
more of the combined voting power of all classes of share of the Company.

 

2.12                           “Covered Employee” means a Grantee who is a
Covered Employee within the meaning of Section 162(m)(3) of the Code.

 

2.13                           “Disability” means the Grantee is unable to
perform each of the essential duties of such Grantee’s position by reason of a
medically determinable physical or mental impairment which is potentially
permanent in character or which can be expected to last for a continuous period
of not less than 12 months; provided, however, that, with respect to
rules regarding expiration of an Incentive Stock Option following termination of
the Grantee’s Service, Disability shall mean the Grantee is unable to engage in
any substantial gainful activity by reason of a medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than 12
months.

 

2.14                           “Dividend Equivalent Right” means a right,
granted to a Grantee under Section 13 hereof, to receive cash, Share, other
Awards or other property equal in value to dividends paid with respect to a
specified number of Shares, or other periodic payments.

 

2

--------------------------------------------------------------------------------


 

2.15                           “Effective Date” means                  , 2005,
the date the Plan is approved by the Board.

 

2.16                           “Exchange Act” means the Securities Exchange Act
of 1934, as now in effect or as hereafter amended.

 

2.17                           “Fair Market Value” means the value of a share of
Share, determined as follows:  if on the Grant Date or other determination date
the Share is listed on an established national or regional share exchange, is
admitted to quotation on The Nasdaq Share Market, Inc. or is publicly traded on
an established securities market, the Fair Market Value of a share of Share
shall be the closing price of the Share on such exchange or in such market (if
there is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Share is reported for
such trading day, on the next preceding day on which any sale shall have been
reported.  If the Share is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value shall be the value of the Share as
determined by the Board in good faith taking into account, without limitation,
Section 409A of the Code.

 

2.18                           “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Grantee, any person sharing the Grantee’s household (other
than a tenant or employee), a trust in which any one or more of these persons
have more than fifty percent of the beneficial interest, a foundation in which
any one or more of these persons (or the Grantee) control the management of
assets, and any other entity in which one or more of these persons (or the
Grantee) own more than fifty percent of the voting interests.

 

2.19                           “Grant Date” means, as determined by the Board,
the latest to occur of (i) the date as of which the Board approves an Award,
(ii) the date on which the recipient of an Award first becomes eligible to
receive an Award under Section 6 hereof, or (iii) such other date as may be
specified by the Board.

 

2.20                           “Grantee” means a person who receives or holds an
Award under the Plan.

 

2.21                           “Incentive Stock Option” means an “incentive
stock option” within the meaning of Section 422 of the Code, or the
corresponding provision of any subsequently enacted tax statute, as amended from
time to time.

 

2.22                           “Non-qualified Share Option” means an Option that
is not an Incentive Stock Option.

 

2.23                           “Option” means an option to purchase one or more
Shares pursuant to the Plan.

 

3

--------------------------------------------------------------------------------


 

2.24                           “Option Price” means the exercise price for each
share of Share subject to an Option.

 

2.25                           “Other Agreement” shall have the meaning set
forth in Section 15 hereof.

 

2.26                           “Outside Trustee” means a member of the Board who
is not an officer or employee of the Company.

 

2.27                           “Performance Award” means an Award made subject
to the attainment of performance goals (as described in Section 14) over a
performance period of up to ten (10) years.

 

2.28                           “Plan” means this Republic Property Trust 2005
Omnibus Long-Term Incentive Plan.

 

2.29                           “Purchase Price” means the purchase price for
each share of Share pursuant to a grant of Restricted Shares or Unrestricted
Shares.

 

2.30                           “Reporting Person” means a person who is required
to file reports under Section 16(a) of the Exchange Act.

 

2.31                           “Restricted Shares” means Shares, awarded to a
Grantee pursuant to Section 10 hereof.

 

2.32                           “SAR Exercise Price” means the per share exercise
price of an SAR granted to a Grantee under Section 9 hereof.

 

2.33                           “Securities Act” means the Securities Act of
1933, as now in effect or as hereafter amended.

 

2.34                           “Service” means service as a Service Provider to
the Company or an Affiliate.  Unless otherwise stated in the applicable Award
Agreement, a Grantee’s change in position or duties shall not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate.  Subject to the preceding
sentence, whether a termination of Service shall have occurred for purposes of
the Plan shall be determined by the Board, which determination shall be final,
binding and conclusive.

 

2.35                           “Service Provider” means an employee, officer or
trustee of the Company or an Affiliate, or a consultant or adviser currently
providing services to the Company or an Affiliate.

 

2.36                           “Share” or “Shares” means the common shares of
beneficial interest of the Company.

 

4

--------------------------------------------------------------------------------


 

2.37                           “Share Appreciation Right” or “SAR” means a right
granted to a Grantee under Section 9 hereof.

 

2.38                           “Share Unit” means a bookkeeping entry
representing the equivalent of a Share awarded to a Grantee pursuant to
Section 10 hereof.

 

2.39                           “Subsidiary” means any “subsidiary corporation”
of the Company within the meaning of Section 424(f) of the Code.

 

2.40                           “Substitute Awards” means Awards granted upon
assumption of, or in substitution for, outstanding awards previously granted by
a company or other entity acquired by the Company or any Affiliate or with which
the Company or any Affiliate combines.

 

2.41                           “Termination Date” means the date upon which an
Option shall terminate or expire, as set forth in Section 8.3 hereof.

 

2.42                           “Ten Percent Shareholder” means an individual who
owns more than ten percent (10%) of the total combined voting power of all
classes of outstanding share of the Company, its parent or any of its
Subsidiaries.  In determining share ownership, the attribution rules of
Section 424(d) of the Code shall be applied.

 

2.43                           “Unrestricted Shares” means an Award pursuant to
Section 11 hereof.

 


3.                                      ADMINISTRATION OF THE PLAN


 


3.1.                            BOARD


 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s governing documents and
applicable law.  The Board shall have full power and authority to take all
actions and to make all determinations required or provided for under the Plan,
any Award or any Award Agreement, and shall have full power and authority to
take all such other actions and make all such other determinations not
inconsistent with the specific terms and provisions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan, any
Award or any Award Agreement.  All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s governing documents and applicable law.  The interpretation
and construction by the Board of any provision of the Plan, any Award or any
Award Agreement shall be final, binding and conclusive.

 


3.2.                            COMMITTEE.


 

The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the governing documents of the Company and applicable
law.

 

5

--------------------------------------------------------------------------------


 

(i)                                     Except as provided in
Subsection (ii) and except as the Board may otherwise determine, the Committee
appointed by the Board to administer the Plan shall be the Compensation
Committee.

 

(ii)                                  The Board may also appoint one or more
separate committees of the Board, each composed of one or more trustees of the
Company who need not be Outside Trustees, who may administer the Plan with
respect to employees or other Service Providers who are not officers or trustees
of the Company, may grant Awards under the Plan to such employees or other
Service Providers, and may determine all terms of such Awards.

 

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section.  Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.  To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.

 


3.3.                            TERMS OF AWARDS.


 

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

(i)                                     designate Grantees,

 

(ii)                                  determine the type or types of Awards to
be made to a Grantee,

 

(iii)                               determine the number of Shares to be subject
to an Award,

 

(iv)                              establish the terms and conditions of each
Award (including, but not limited to, the exercise price of any Option, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the Shares subject thereto, and any terms or conditions that may be necessary
to qualify Options as Incentive Stock Options),

 

(v)                                 prescribe the form of each Award Agreement
evidencing an Award, and

 

(vi)                              amend, modify, or supplement the terms of any
outstanding Award.  Such authority specifically includes the authority, in order
to effectuate the purposes of the Plan but without amending the Plan, to modify
Awards to eligible individuals who are foreign nationals or are individuals who
are employed outside the United States to recognize differences in local law,
tax policy, or custom.  Notwithstanding the foregoing, no amendment,
modification or supplement of any Award shall, without the consent of the
Grantee, impair the Grantee’s rights under such Award.

 

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or

 

6

--------------------------------------------------------------------------------


 

breach of or in conflict with any employment agreement, non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate thereof or any confidentiality obligation with respect
to the Company or any Affiliate thereof or otherwise in competition with the
Company or any Affiliate thereof, to the extent specified in such Award
Agreement applicable to the Grantee.  Furthermore, unless the Board provides
otherwise in the applicable Award Agreement, the Company may annul an Award if
the Grantee is an employee of the Company or an Affiliate thereof and is
terminated for Cause as defined in the applicable Award Agreement or the Plan,
as applicable.

 

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR which reduces the Option Price or SAR Exercise Price,
either by lowering the Option Price or SAR Exercise Price or by canceling the
outstanding Option or SAR and granting a replacement Option or SAR with a lower
exercise price without the approval of the shareholders of the Company,
provided, that, appropriate adjustments may be made to outstanding Options and
SARs pursuant to Section 17.

 


3.4.                            DEFERRAL ARRANGEMENT.


 

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to compliance with Section 409A,
where applicable, and such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest or dividend
equivalents, including converting such credits into deferred Share equivalents
and restricting deferrals to comply with hardship distribution rules affecting
401(k) plans.

 


3.5.                            NO LIABILITY.


 

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

 


3.6.                            BOOK ENTRY


 

Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of share
certificates through the use of book-entry.

 


4.                                      SHARE SUBJECT TO THE PLAN


 

Subject to adjustment as provided in Section 17 hereof, the number of Shares
available for issuance under the Plan shall be two million, five hundred
thousand (2,500,000).  Share issued or to be issued under the Plan shall be
authorized but unissued shares or issued shares that

 

7

--------------------------------------------------------------------------------


 

have been reacquired by the Company.  If any shares covered by an Award are not
purchased or are forfeited, or if an Award otherwise terminates without delivery
of any Share subject thereto, then the number of Shares counted against the
aggregate number of shares available under the Plan with respect to such Award
shall, to the extent of any such forfeiture or termination, again be available
for making Awards under the Plan.

 

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies. The number of Shares reserved pursuant to
Section 4 may be increased by the corresponding number of Awards assumed and, in
the case of a substitution, by the net increase in the number of Shares subject
to Awards before and after the substitution.

 


5.                                      EFFECTIVE DATE, DURATION AND AMENDMENTS


 


5.1.                            EFFECTIVE DATE.


 

The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s shareholders within one year of the Effective Date.  Upon
approval of the Plan by the shareholders of the Company as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the shareholders of the Company had approved the Plan on the
Effective Date.  If the shareholders fail to approve the Plan within one year
after the Effective Date, any Awards made hereunder shall be null and void and
of no effect.

 


5.2.                            TERM.


 

The Plan shall terminate automatically ten (10) years after its adoption by the
Board and may be terminated on any earlier date as provided in Section 5.3.

 


5.3.                            AMENDMENT AND TERMINATION OF THE PLAN


 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Shares as to which Awards have not been made.  An amendment
shall be contingent on approval of the Company’s shareholders to the extent
stated by the Board, required by applicable law or required by applicable share
exchange listing requirements.  In addition, an amendment will be contingent on
approval of the Company’s shareholders if the amendment would:  (i) materially
increase the benefits accruing to participants under the Plan, (ii) materially
increase the aggregate number of Shares that may be issued under the Plan, or
(iii) materially modify the requirements as to eligibility for participation in
the Plan.  No Awards shall be made after termination of the Plan.  No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, impair rights or obligations under any Award theretofore awarded under
the Plan.

 

8

--------------------------------------------------------------------------------


 


6.                                      AWARD ELIGIBILITY AND LIMITATIONS


 


6.1.                            SERVICE PROVIDERS AND OTHER PERSONS


 

Subject to this Section 6, Awards may be made under the Plan to: (i)  any
Service Provider to the Company or of any Affiliate, including any Service
Provider who is an officer or trustee of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time, (ii) any Outside
Trustee, and (iii) any other individual whose participation in the Plan is
determined to be in the best interests of the Company by the Board.

 


6.2.                            SUCCESSIVE AWARDS AND SUBSTITUTE AWARDS.


 

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.  Notwithstanding Sections 8.1 and 9.1, the Option Price
of an Option or the grant price of an SAR that is a Substitute Award may be less
than 100% of the Fair Market Value of a share of Common Share on the original
date of grant provided that the Option Price or grant price in determined in
accordance with the principles of Code Section 424 and the regulations
thereunder.

 


6.3.                            LIMITATION ON SHARES SUBJECT TO AWARDS AND CASH
AWARDS.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:

 

(i) the maximum number of Shares subject to Options or SARs that can be awarded
under the Plan to any person eligible for an Award under Section 6 hereof is two
hundred and seventy-five thousand (275,000) per calendar year;

 

(ii) the maximum number of shares that can be awarded under the Plan, other than
pursuant to an Option or SARs, to any person eligible for an Award under
Section 6 hereof is two hundred and seventy-five thousand (275,000) per calendar
year; and

 

(iii) the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any calendar year by any one Grantee shall be $3 million and
the maximum amount that may be earned as a Performance Award or other cash Award
in respect of a performance period by any one Grantee shall be $5 million.

 

The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.

 


7.                                      AWARD AGREEMENT


 

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Share Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Share Options.

 

9

--------------------------------------------------------------------------------


 


8.                                      TERMS AND CONDITIONS OF OPTIONS


 


8.1.                            OPTION PRICE


 

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  The Option Price of each Option shall
be at least the Fair Market Value on the Grant Date of a share of Share;
provided, however, that in the event that a Grantee is a Ten Percent
Shareholder, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Share on the Grant Date.  In no case shall
the Option Price of any Option be less than the par value of a share of Share.

 


8.2.                            VESTING.


 

Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 8.2, fractional numbers of Shares subject to an Option shall be rounded
down to the next nearest whole number.  No Option shall be exercisable in whole
or in part prior to the date the Plan is approved by the Shareholders of the
Company as provided in Section 5.1 hereof.

 


8.3.                            TERM.


 

Each Option granted under the Plan shall terminate, and all rights to purchase
Shares thereunder shall cease, upon the expiration of ten years from the date
such Option is granted, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Board and stated
in the Award Agreement relating to such Option (the “Termination Date”);
provided, however, that in the event that the Grantee is a Ten Percent
Shareholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall not be exercisable after the expiration of five
years from its Grant Date.

 


8.4.                            TERMINATION OF SERVICE.


 

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.

 


8.5.                            LIMITATIONS ON EXERCISE OF OPTION.


 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
shareholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.

 

10

--------------------------------------------------------------------------------


 


8.6.                            METHOD OF EXERCISE.


 

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company.  Such notice shall
specify the number of Shares with respect to which the Option is being exercised
and shall be accompanied by payment in full of the Option Price of the shares
for which the Option is being exercised plus the amount (if any) of federal
and/or other taxes which the Company may, in its judgment, be required to
withhold with respect to an Award.  The minimum number of Shares with respect to
which an Option may be exercised, in whole or in part, at any time shall be the
lesser of (i) 100 shares or such lesser number set forth in the applicable Award
Agreement and (ii) the maximum number of shares available for purchase under the
Option at the time of exercise.

 


8.7.                            RIGHTS OF HOLDERS OF OPTIONS


 

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a shareholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject Shares
) until the Shares covered thereby are fully paid and issued to him.  Except as
provided in Section 17 hereof, no adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such issuance.

 


8.8.                            DELIVERY OF SHARE CERTIFICATES.


 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a share
certificate or certificates evidencing his or her ownership of the Shares
subject to the Option.

 


8.9.                            TRANSFERABILITY OF OPTIONS


 

Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option.  Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 


8.10.                     FAMILY TRANSFERS.


 

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member.  For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity.  Following
a transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer.  Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 8.10 or
by will or the laws of descent and distribution.  The events of termination of
Service of Section 8.4

 

11

--------------------------------------------------------------------------------


 

hereof shall continue to be applied with respect to the original Grantee,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section 8.4.

 


8.11.                     LIMITATIONS ON INCENTIVE STOCK OPTIONS.


 

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the Shares with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Grantee’s employer and
its Affiliates) does not exceed $100,000.  This limitation shall be applied by
taking Options into account in the order in which they were granted.

 


9.                                      TERMS AND CONDITIONS OF SHARE
APPRECIATION RIGHTS


 


9.1.                            RIGHT TO PAYMENT AND GRANT PRICE.


 

An SAR shall confer on the Grantee to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one share of
Share on the date of exercise over (B) the grant price of the SAR as determined
by the Board.  The Award Agreement for an SAR shall specify the grant price of
the SAR, which shall be at least the  Fair Market Value of a share of Share on
the date of grant.  SARs may be granted in conjunction with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in conjunction with all or part of any other Award or without regard to
any Option or other Award.  An SAR granted in tandem with an outstanding Option
following the Grant Date of such Option may have a grant price that is equal to
the Option Price, even if such grant price is less than the Fair Market Value of
a share of Share on the grant date of the SAR.

 


9.2.                            OTHER TERMS.


 

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Share will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.

 

12

--------------------------------------------------------------------------------


 


10.                               TERMS AND CONDITIONS OF RESTRICTED SHARES AND
SHARE UNITS


 


10.1.                     GRANT OF RESTRICTED SHARES OR SHARE UNITS.


 

Awards of Restricted Shares or Share Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).  Share Units may also be referred to as performance shares.  If so
indicated in the Award Agreement at the time of grant, a Grantee may vest in
more than 100% of the number of Share Units awarded to the Grantee.

 


10.2.                     RESTRICTIONS.


 

At the time a grant of Restricted Shares or Share Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Shares or Share Units.  Each Award of Restricted
Shares or Share Units may be subject to a different restricted period.  The
Board may, in its sole discretion, at the time a grant of Restricted Shares or
Share Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Shares or Share Units in accordance with Section 14.1 and
14.2.  Neither Restricted Shares nor Share Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the restricted
period or prior to the satisfaction of any other restrictions prescribed by the
Board with respect to such Restricted Shares or Share Units.  No Grantee shall
be permitted to make an election under Section 83(b) of the Code with regard to
a grant of Restricted Shares, and any Grantee who makes such an election shall
automatically forfeit such Restricted Shares.

 


10.3.                     RESTRICTED SHARES CERTIFICATES.


 

The Company shall issue, in the name of each Grantee to whom Restricted Shares
has been granted, share certificates representing the total number of shares of
Restricted Shares granted to the Grantee, as soon as reasonably practicable
after the Grant Date.  The Board may provide in an Award Agreement that either
(i)  the Secretary of the Company shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Shares is forfeited to the Company or
the restrictions lapse, or (ii)  such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.

 


10.4.                     RIGHTS OF HOLDERS OF RESTRICTED SHARES.


 

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Shares shall have the right to vote such Share and the right to receive any
dividends declared or paid with respect to such Share.  The Board may provide
that any dividends paid on Restricted Shares must be reinvested in Shares, which
may or may not be subject to the same vesting conditions and restrictions
applicable to such Restricted Shares.  All distributions, if any, received by a
Grantee with respect to Restricted Shares as a result of any share split, share
dividend, combination of shares, or other similar transaction shall be subject
to the restrictions applicable to the original Grant.

 

13

--------------------------------------------------------------------------------


 


10.5.                     RIGHTS OF HOLDERS OF SHARE UNITS.


 


10.5.1.           VOTING AND DIVIDEND RIGHTS.


 

Unless the Board otherwise provides in an Award Agreement, holders of Share
Units shall have no rights as shareholders of the Company.  The Board may
provide in an Award Agreement evidencing a grant of Share Units that the holder
of such Share Units shall be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Share, a cash payment for each Share Unit
held equal to the per-share dividend paid on the Share.  Such Award Agreement
may also provide that such cash payment will be deemed reinvested in additional
Share Units at a price per unit equal to the Fair Market Value of a share of
Share on the date that such dividend is paid.

 


10.5.2.           CREDITOR’S RIGHTS.


 

A holder of Share Units shall have no rights other than those of a general
creditor of the Company.  Share Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

 


10.6.                     TERMINATION OF SERVICE.


 

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Shares or Share Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited.  Upon forfeiture of Restricted
Shares or Share Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Shares or
any right to receive dividends with respect to shares of Restricted Shares or
Share Units.

 


10.7.                     PURCHASE OF RESTRICTED SHARES.


 

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Shares from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the Shares represented by such
Restricted Shares or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Shares.  The Purchase Price shall be
payable in a form described in Section 12 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.

 


10.8.                     DELIVERY OF SHARE.


 

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Shares or Share Units settled in Share shall lapse, and,
unless otherwise provided in the Award Agreement, a share certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.

 

14

--------------------------------------------------------------------------------


 


11.                               TERMS AND CONDITIONS OF UNRESTRICTED SHARES
AWARDS


 

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Shares Award to
any Grantee pursuant to which such Grantee may receive Shares free of any
restrictions (“Unrestricted Shares”) under the Plan.  Unrestricted Shares Awards
may be granted or sold as described in the preceding sentence in respect of past
services and other valid consideration, or in lieu of, or in addition to, any
cash compensation due to such Grantee.

 


12.                               FORM OF PAYMENT FOR OPTIONS AND RESTRICTED
SHARES


 


12.1.                     GENERAL RULE.


 

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Shares shall be made in cash or
in cash equivalents acceptable to the Company.

 


12.2.                     SURRENDER OF SHARE.


 

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Shares may be made all or in part through the tender to the Company
of Shares, which shares, if acquired from the Company and if so required by the
Company, shall have been held for at least six months at the time of tender and
which shall be valued, for purposes of determining the extent to which the
Option Price or Purchase Price has been paid thereby, at their Fair Market Value
on the date of exercise or surrender.

 


12.3.                     CASHLESS EXERCISE.


 

With respect to an Option only (and not with respect to Restricted Shares), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares purchased pursuant to the exercise of an
Option may be made all or in part by delivery (on a form acceptable to the
Board) of an irrevocable direction to a licensed securities broker acceptable to
the Company to sell Shares and to deliver all or part of the sales proceeds to
the Company in payment of the Option Price and any withholding taxes described
in Section 18.3.

 


12.4.                     OTHER FORMS OF PAYMENT.


 

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Shares may be made in any other form that is consistent with
applicable laws, regulations and rules.

 

15

--------------------------------------------------------------------------------


 


13.                               TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT
RIGHTS


 


13.1.                     DIVIDEND EQUIVALENT RIGHTS.


 

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the recipient.  A Dividend
Equivalent Right may be granted hereunder to any Grantee.  The terms and
conditions of Dividend Equivalent Rights shall be specified in the grant. 
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional Shares, which
may thereafter accrue additional equivalents.  Any such reinvestment shall be at
Fair Market Value on the date of reinvestment.  Dividend Equivalent Rights may
be settled in cash or Share or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Board.  A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other award.  A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other award.

 


13.2.                     TERMINATION OF SERVICE.


 

Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 


14.                               TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL
INCENTIVE AWARDS


 


14.1.                     PERFORMANCE CONDITIONS


 

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board.  The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 14.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m).  If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

 

16

--------------------------------------------------------------------------------


 


14.2.                     PERFORMANCE OR ANNUAL INCENTIVE AWARDS GRANTED TO
DESIGNATED COVERED EMPLOYEES


 

If and to the extent that the Committee determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Performance or Annual Incentive Award shall be contingent
upon achievement of pre-established performance goals and other terms set forth
in this Section 14.2.

 


14.2.1.           PERFORMANCE GOALS GENERALLY.


 

The performance goals for such Performance or Annual Incentive Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 14.2.  Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.”  The Committee may determine that such Performance or
Annual Incentive Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance or Annual Incentive Awards.  Performance goals may differ for
Performance or Annual Incentive Awards granted to any one Grantee or to
different Grantees.

 


14.2.2.           BUSINESS CRITERIA.


 

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total shareholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (1) total
shareholder return; (2) such total shareholder return as compared to total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the Standard & Poor’s 500 Share Index; (3) net income; (4) pretax
earnings; (5) earnings before interest expense, taxes, depreciation and
amortization; (6) pretax operating earnings after interest expense and before
bonuses, service fees, and extraordinary or special items; (7) operating margin;
(8) earnings per share; (9) return on equity; (10) return on capital; (11)
return on investment; (12) operating earnings; (13) working capital; (14) ratio
of debt to shareholders’ equity, (15) revenue and (16) funds from operations. 
Business criteria may be measured on an absolute basis or on a relative basis
(i.e., performance relative to peer companies) and on a GAAP or non-GAAP basis.

 


14.2.3.                       TIMING FOR ESTABLISHING PERFORMANCE GOALS.


 

Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

 

17

--------------------------------------------------------------------------------


 


14.2.4.                       SETTLEMENT OF PERFORMANCE OR ANNUAL INCENTIVE
AWARDS; OTHER TERMS.


 

Settlement of such Performance or Annual Incentive Awards shall be in cash,
Share, other Awards or other property, in the discretion of the Committee.  The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards.  The
Committee shall specify the circumstances in which such Performance or Annual
Incentive Awards shall be paid or forfeited in the event of termination of
Service by the Grantee prior to the end of a performance period or settlement of
Performance Awards.

 


14.3.                     WRITTEN DETERMINATIONS.


 

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  To the extent required to comply with Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.

 


14.4.                     STATUS OF SECTION 14.2 AWARDS UNDER CODE
SECTION 162(M)


 

It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section 14.2 hereof granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder.  Accordingly, the
terms of Section 14.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder.  The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of Performance Awards or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year.  If any provision of the Plan or any agreement relating to such
Performance Awards or Annual Incentive Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

 


15.                               PARACHUTE LIMITATIONS


 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that

 

18

--------------------------------------------------------------------------------


 

expressly modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Option, Restricted Shares or Share Unit held by that Grantee and any
right to receive any payment or other benefit under this Plan shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for the Grantee under this Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Grantee under this Plan
to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under this Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.  In the event that the
receipt of any such right to exercise, vesting, payment, or benefit under this
Plan, in conjunction with all other rights, payments, or benefits to or for the
Grantee under any Other Agreement or any Benefit Arrangement would cause the
Grantee to be considered to have received a Parachute Payment under this Plan
that would have the effect of decreasing the after-tax amount received by the
Grantee as described in clause (ii) of the preceding sentence, then the Grantee
shall have the right, in the Grantee’s sole discretion, to designate those
rights, payments, or benefits under this Plan, any Other Agreements, and any
Benefit Arrangements that should be reduced or eliminated so as to avoid having
the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment.

 


16.                               REQUIREMENTS OF LAW


 


16.1.                     GENERAL.


 

The Company shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such shares would constitute a violation by the Grantee,
any other individual exercising an Option, or the Company of any provision of
any law or regulation of any governmental authority, including without
limitation any federal or state securities laws or regulations.  If at any time
the Company shall determine, in its discretion, that the listing, registration
or qualification of any shares  subject to an Award upon any securities exchange
or under any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance or purchase of shares
hereunder, no Shares may be issued or sold to the Grantee or any other
individual exercising an Option pursuant to such Award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Award. 
Specifically, in connection with the Securities Act, upon the exercise of any
Option or the delivery of any Shares underlying an Award, unless a registration
statement under such Act is in effect with respect to the Shares covered by such
Award, the Company shall not be required to sell or issue such

 

19

--------------------------------------------------------------------------------


 

shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares 
pursuant to an exemption from registration under the Securities Act.  Any
determination in this connection by the Board shall be final, binding, and
conclusive.  The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act.  The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of an Option or the issuance of Shares pursuant to the Plan to comply with any
law or regulation of any governmental authority.  As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the Shares covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

 


16.2.                     RULE 16B-3.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act.  To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan.  In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

 


17.                               EFFECT OF CHANGES IN CAPITALIZATION


 


17.1.                     CHANGES IN SHARE.


 

If the number of outstanding Shares is increased or decreased or the Shares are
changed into or exchanged for a different number or kind of shares or other
securities of the Company on account of any recapitalization, reclassification,
share split, reverse split, combination of shares, exchange of shares, share
dividend or other distribution payable in capital share, or other increase or
decrease in such shares effected without receipt of consideration by the Company
occurring after the Effective Date, the number and kinds of shares for which
grants of Options and other Awards may be made under the Plan shall be adjusted
proportionately and accordingly by the Company.  In addition, the number and
kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event.  Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share.  The conversion of any convertible securities of the Company shall
not be treated as an increase in shares effected without receipt of
consideration.   Notwithstanding the foregoing, in the event of any distribution
to the Company’s shareholders of securities of any other entity or other assets

 

20

--------------------------------------------------------------------------------


 

(including an extraordinary cash dividend but excluding a non-extraordinary
dividend payable in cash or in share of the Company) without receipt of
consideration by the Company, the Company may, in such manner as the Company
deems appropriate, adjust (i) the number and kind of shares subject to
outstanding Awards and/or (ii) the exercise price of outstanding Options and
Share Appreciation Rights to reflect such distribution.

 


17.2.                     REORGANIZATION IN WHICH THE COMPANY IS THE SURVIVING
ENTITY WHICH DOES NOT CONSTITUTE A CORPORATE TRANSACTION.


 

Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of Shares subject to such Option or
SAR would have been entitled immediately following such reorganization, merger,
or consolidation, with a corresponding proportionate adjustment of the Option
Price or SAR Exercise Price per share so that the aggregate Option Price or SAR
Exercise Price thereafter shall be the same as the aggregate Option Price or SAR
Exercise Price of the shares remaining subject to the Option or SAR immediately
prior to such reorganization, merger, or consolidation.  Subject to any contrary
language in an Award Agreement evidencing an Award, any restrictions applicable
to such Award shall apply as well to any replacement shares received by the
Grantee as a result of the reorganization, merger or consolidation.  In the
event of a transaction described in this Section 17.2, Share Units shall be
adjusted so as to apply to the securities that a holder of the number of Shares
subject to the Share Units would have been entitled to receive immediately
following such transaction.

 


17.3.                     CORPORATE TRANSACTION.


 

Subject to the exceptions set forth in the last sentence of this Section 17.3
and the last sentence of Section 17.4:

 

(i) upon the occurrence of a Corporate Transaction, all outstanding shares of
Restricted Shares shall be deemed to have vested, and all Share Units shall be
deemed to have vested and the Shares subject thereto shall be delivered,
immediately prior to the occurrence of such Corporate Transaction, and

 

(ii) either of the following two actions shall be taken:

 

(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or

 

(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Shares, Share Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Shares or Share Units, equal to the formula or
fixed price per share paid to holders of Shares and, in the case of Options or
SARs, equal to the product of the number of Shares subject to the Option or SAR
(the “Award Shares”) multiplied by the amount, if any, by which (I) the formula
or fixed

 

21

--------------------------------------------------------------------------------


 

price per share paid to holders of Shares pursuant to such transaction exceeds
(II) the Option Price or SAR Exercise Price applicable to such Award Shares.

 

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction the Plan, and all outstanding but unexercised Options and
SARs shall terminate.  The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
shareholders.  This Section 17.3 shall not apply to any Corporate Transaction to
the extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs, Share Units
and Restricted Shares theretofore granted, or for the substitution for such
Options, SARs, Share Units and Restricted Shares for new common share options
and share appreciation rights and new common share units and restricted shares
relating to the share of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number of shares (disregarding any
consideration that is not common share) and option and share appreciation right
exercise prices, in which event the Plan, Options, SARs, Share Units and
Restricted Shares theretofore granted shall continue in the manner and under the
terms so provided.

 


17.4.                     ADJUSTMENTS.


 

Adjustments under this Section 17 related to Shares or securities of the Company
shall be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  No fractional shares or other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share. The Board shall determine the effect of a Corporate
Transaction upon Awards other than Options, SARs, Share Units and Restricted
Shares, and such effect shall be set forth in the appropriate Award Agreement. 
The Board may provide in the Award Agreements at the time of grant, or any time
thereafter with the consent of the Grantee, for different provisions to apply to
an Award in place of those described in Sections 17.1, 17.2 and 17.3.

 


17.5.                     NO LIMITATIONS ON COMPANY.


 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 


18.                               GENERAL PROVISIONS


 


18.1.                     DISCLAIMER OF RIGHTS


 

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the

 

22

--------------------------------------------------------------------------------


 

Company either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company.  In addition, notwithstanding anything
contained in the Plan to the contrary, unless otherwise stated in the applicable
Award Agreement, no Award granted under the Plan shall be affected by any change
of duties or position of the Grantee, so long as such Grantee continues to be a
trustee, officer, consultant or employee of the Company or an Affiliate.  The
obligation of the Company to pay any benefits pursuant to this Plan shall be
interpreted as a contractual obligation to pay only those amounts described
herein, in the manner and under the conditions prescribed herein.  The Plan
shall in no way be interpreted to require the Company to transfer any amounts to
a third party trustee or otherwise hold any amounts in trust or escrow for
payment to any Grantee or beneficiary under the terms of the Plan.

 


18.2.                     NONEXCLUSIVITY OF THE PLAN


 

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of share options
otherwise than under the Plan.

 


18.3.                     WITHHOLDING TAXES


 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any Shares upon the exercise of an Option or pursuant to an Award. 
At the time of such vesting, lapse, or exercise, the Grantee shall pay to the
Company or the Affiliate, as the case may be, any amount that the Company or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation.  Subject to the prior approval of the Company or the Affiliate,
which may be withheld by the Company or the Affiliate, as the case may be, in
its sole discretion, the Grantee may elect to satisfy such obligations, in whole
or in part, (i) by causing the Company or the Affiliate to withhold Shares
otherwise issuable to the Grantee or (ii) by delivering to the Company or the
Affiliate Shares already owned by the Grantee.  The Shares so delivered or
withheld shall have an aggregate Fair Market Value equal to such withholding
obligations.  The Fair Market Value of the Shares used to satisfy such
withholding obligation shall be determined by the Company or the Affiliate as of
the date that the amount of tax to be withheld is to be determined.  A Grantee
who has made an election pursuant to this Section 18.3 may satisfy his or her
withholding obligation only with Shares that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 


18.4.                     CAPTIONS


 

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 

23

--------------------------------------------------------------------------------


 


18.5.                     OTHER PROVISIONS


 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 


18.6.                     NUMBER AND GENDER


 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 


18.7.                     SEVERABILITY


 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 


18.8.                     GOVERNING LAW


 

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

 


18.9.                     SECTION 409A OF THE CODE


 

The Board intends to comply with Section 409A of The Internal Revenue Code of
1986, as amended (“Section 409A”), or an exemption to Section 409A, with regard
to Awards hereunder that constitute nonqualified deferred compensation within
the meaning of Section 409A.  To the extent that the Board determines that a
Grantee would be subject to the additional 20% tax imposed on certain
nonqualified deferred compensation arrangements pursuant to Section 409A, as a
result of any provision of any Award granted under this Plan, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax.  The nature of any such amendment shall be determined by
the Board.

 

*    *    *

 

24

--------------------------------------------------------------------------------


 

To record adoption of the Plan by the Board as of December 13, 2005, and
approval of the Plan by the shareholders on December 13, 2005, the Company has
caused its authorized officer to execute the Plan.

 

 

 

Republic Property Trust

 

 

 

 

 

By:

  /s/ Mark R. Keller

 

Title:

  Chief Executive Officer

 

25

--------------------------------------------------------------------------------

 